Case 9:19-cr-80073-RLR Document 43 Entered on FLSD Docket 06/12/2019 Page 1 of 2



                            UN ITED STA TES D ISTRICT C OU RT
                            SOU TH ERN D ISTR ICT O F FLORID A

                         CA SE N O .19-CR-80073-R osenbergc ei% ad


 UN ITED STA TES OF A M ERICA ,
                                                                FILED BY                  D.C.


 SCOTT P.STR OCH AK ,
                                                                       JtJN 12 2219
                                                                      ANGELA E.NOBLE
                                                                      CLERK U S DISX CX
        D efendant.                                                   s.o.oFF'
                                                                             LA.-w.Rs.



            O RD ER G R AN TIN G DEFEN DA N T 'S UN O PPO SED M O TIO N T O
     M O D IFY C O N DITIO N S O F RE LEA SE TO PE RM IT TR AV EL TH RO UG H O UT
         FLORIDA FOR EM PLO YM ENT RELATED M ATTERS ONLY IDE 401

        TH IS CA U SE is before the Court upon Defendant, SCOTT P. STRO CHA K 'S

 (CdDefendanf')UnopposedM otiontoM odifyConditionsofReleasetoPermitTravelThroughout
 Florida for EmploymentRelated M atters Only CtM otion'') (DE 401.On M ay 15,2019,the
 undersigned ordered Defendant released on pretrial supervision upon a $100,000 unsecured

 personalsurety bond.See DE 30,D E 31.Am ong thebond conditionsw asa requirem entrestricting

 Defendant's travelto the Southern DistrictofFlorida.(DE 311.Trialin this case is setfor
 September16,2019,withaSeptember11,2019calendarcall.gDE 364.
        D efendantfiled his Unopposed M otion to M odify Conditions ofRelease to PennitTravel

 ThzoughoutFlorida forEmploymentRelated M attersOnly (DE 401on June 10,2019. ln the
 M otion,Defendantasserts that since his release,he has rem ained on bond withoutincident,and

 asksthe Courtto perm ithim to travelthroughoutFlorida forem ploym ent-related m attersonly.f#.

 D efendant's first business trip w ill be to Jacksonville,Florida,at som e point in June.1d.The

 M otion furtherstatesthatneitherthe Governm entnorU .S.Probation opposesthe reliefsought.1d.
Case 9:19-cr-80073-RLR Document 43 Entered on FLSD Docket 06/12/2019 Page 2 of 2



        The Courthascarefully review ed the M otion and the entire docketin thiscase. The Court

 tindsthatthe M otion ism ade in good faith and thatD efendantw illnotflee orpose a dangerto the

 com m unity ifallow ed to traveloutside ofthe Southern Districtof Florida butw ithin the state of

 Florida.

        ln lightofthe foregoing,itishereby O R DER ED A N D AD JU D G ED as follow s:

         Defendant's U nopposed M otion to M odify Conditions of Release to Perm it Travel

        ThroughoutFloridaforEmploymentRelatedM attersOnly gDE 401isGRANTED.
    2. Defendantshallnotify hisprobation officer atleast forty-eight(48)hours before his
        intention to leave the Southern D istrictofFlorida forw ork-related purposes.

    3. Defendant shall advise his probation officer of his itinerary for each trip outside of the

        Southern D istrictofFlorida,ofa11contactphone num bers forDefendantw hile outside the

        district,alllocations w here D efendantplans on staying,a1ltransportation arrangem ents,

        and a1lother inform ation requested by Pretrial Services.Further,D efendant shallnotify

        PretrialServicesofhisreturntotheSouthel'n DistrictofFloridawithin twenty-four(24)
        hoursofhisretum .

        D O NE AN D O R D ERED in Cham bers at W est Palm Beach,Palm Beach County,in the
                                       l
                                      n---
 Southern DistrictofFlorida,this /X      day ofJune, 2019.


                                                    W ILLIAM M A TT W M A N
                                                    UN ITED STATES M A G ISTRA TE JUD G E
